Per Curiam.
Plaintiffs in error were convicted of murder in the first degree with a recommendation to the mercy of the court and under the statute sentenced to life imprisonment. Sections 3205, 3994, Gen. Stats. 1906, Compiled Laws, 1914.
The evidence of the identity of the plaintiffs in error as being the guilty parties is such that it is considered just and right that a new trial should be granted. Platt v. State, 65 Fla. 253, 61 South. Rep. 502; Nims v. State, 70 Fla. 530, 70 South. Rep. 565.